DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23, 26-33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0253375 (Mark) in view of U.S. Patent Application Publication No. 2007/0299459 (Way).
		Regarding claim 18, Mark discloses a selectively lockable holding assembly (720) for a surgical access assembly, comprising: a body portion (720); an engagement barrel (724); a retaining member (726) at a distal end (738) of the body portion (see Figs. 19C and 19D); wherein the engagement barrel is positioned on a proximal end (736) of the body portion (see Figs. 19C and 19D) and configured to be selectively rotated about the body portion (see paragraph [0145]).
	Mark fails to disclose a rotation brake mounted on the engagement barrel, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion.  However, Way discloses a surgical access device, comprising: a body portion (30) and an engagement barrel (70), wherein the engagement barrel is positioned on the body portion and configured to be selectively rotated about the body portion (see Figs. 1 and 2 and paragraph [0055]), wherein the device further comprises a rotation brake (25/50/76) mounted on the engagement barrel, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion (see paragraph [0039], e.g.).  Regarding claim 19, Way discloses wherein the rotation brake includes a first member (76) mounted on the engagement barrel, the first member (76) having a first connection arrangement (77).  Regarding claim 20, Way discloses wherein the rotation brake includes a second member (25/50) having a second connection arrangement (26) complementary to the first connection arrangement, the second connection arrangement and the first connection arrangement configured to engage with one another (see paragraph [0055]).  Regarding claim 23, Way discloses wherein the rotation brake includes a channel (see Fig. 10, channel inside flange 76 for receiving barrel 70) extending therethrough, the channel being shaped to receive the engagement barrel (see Fig. 10).  Regarding claim 26, Way discloses further comprising a ferrule (25) fixedly connected to the body portion (see paragraph [0044]).  Regarding claim 27, wherein the ferrule is disposed closer to the distal end of the body portion than the rotation brake (see Fig. 2, portion 25b is closer to distal end 30b than the engagement of flange 76 and flange 53). 
		It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Mark to include a rotation brake selectively operable to lock the engagement barrel against rotation with respect to the body portion as suggested by Way as Mark suggests that the engagement barrel be selectively rotatable (as opposed to always rotatable) relative to the body portion (see Mark, paragraph [0145]), and Way suggests that a rotation brake is one mechanism to make an engagement barrel be selectively rotatable about a body portion of a surgical device (see Way, paragraphs [0039] and [0055]).  As Mark does not appear to disclose a specific mechanism for making the engagement barrel selectively rotatable about the body portion, it would be obvious to modify the device of Mark to use a rotation brake as suggested by Way to make the engagement barrel selectively rotatable.  Alternatively, the modification would be a simple substitution of one known mechanism for making an engagement barrel selectively rotatable for another known mechanism for making an engagement barrel selectively rotatable without any unpredictable results.    
		 Regarding claims 21 and 22 , Way suggests wherein the first connection arrangement and the second connection arrangement are threaded connection arrangements (see paragraph [0055]), but fails to suggest wherein the first connection arrangement is disposed on an outer surface of the first member and the second connection arrangement is disposed on an inner surface of the second member; rather, the first connection arrangement is on an inner surface of the first member and the second connection arrangement is disposed on an outer surface of the second member (see Fig. 12 and paragraph [0055]).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse which member has an outer surface connection arrangement and which member has an inner surface connection arrangement since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). 
		Regarding claim 28, Mark discloses a selectively lockable holding assembly (720) for a surgical access assembly, comprising: a body portion (720); an engagement barrel (724); a retaining member (726) at a distal end (738) of the body portion (see Figs. 19C and 19D); wherein the engagement barrel is positioned on a proximal end (736) of the body portion (see Figs. 19C and 19D) and configured to be selectively rotated about the body portion (see paragraph [0145]).
		Mark fails to disclose a rotation brake having a first member mounted on the engagement barrel and a second member rotatable attached to the first member, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion.  However, Way discloses a surgical access device, comprising: a body portion (30) and an engagement barrel (70), wherein the engagement barrel is positioned on the body portion and configured to be selectively rotated about the body portion (see Figs. 1 and 2 and paragraph [0055]), wherein the device further comprises a rotation brake (25/50/76) having a first member (76) mounted on the engagement barrel (see Fig. 10 and paragraph [0056]) and a second member (25/50) rotatably attached to the first member (see paragraph [0055]), wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion (see paragraph [0039], e.g.).  Regarding claim 29, Way discloses wherein the first member (76) of the rotation brake includes a first connection arrangement (77).  Regarding claim 30, Way discloses wherein the second member (25/50) of the rotation brake includes a second connection arrangement (26) complementary to the first connection arrangement, the second connection arrangement and the first connection arrangement configured to engage with one another (see paragraph [0055]).  Regarding claim 33, Way discloses wherein the rotation brake includes a channel (see Fig. 10, channel inside flange 76 for receiving barrel 70) extending therethrough, the channel being shaped to receive the body portion (30) and the engagement barrel (see Fig. 10).  Regarding claim 36, Way discloses further comprising a ferrule (25) fixedly connected to the body portion (see paragraph [0044]).  Regarding claim 37, wherein the ferrule is disposed closer to the distal end of the body portion than the second member of the rotation brake (see Fig. 2, portion 25b is closer to distal end 30b than the engagement of flange 76 and flange 53).
		It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Mark to include a rotation brake selectively operable to lock the engagement barrel against rotation with respect to the body portion as suggested by Way as Mark suggests that the engagement barrel be selectively rotatable (as opposed to always rotatable) relative to the body portion (see Mark, paragraph [0145]), and Way suggests that a rotation brake is one mechanism to make an engagement barrel be selectively rotatable about a body portion of a surgical device (see Way, paragraphs [0039] and [0055]).  As Mark does not appear to disclose a specific mechanism for making the engagement barrel selectively rotatable about the body portion, it would be obvious to modify the device of Mark to use a rotation brake as suggested by Way to make the engagement barrel selectively rotatable.  Alternatively, the modification would be a simple substitution of one known mechanism for making an engagement barrel selectively rotatable for another known mechanism for making an engagement barrel selectively rotatable without any unpredictable results.    
		Regarding claims 31 and 32 , Way suggests wherein the first connection arrangement and the second connection arrangement are threaded connection arrangements (see paragraph [0055]), but fails to suggest wherein the first connection arrangement is disposed on an outer surface of the first member and the second connection arrangement is disposed on an inner surface of the second member; rather, the first connection arrangement is on an inner surface of the first member and the second connection arrangement is disposed on an outer surface of the second member (see Fig. 12 and paragraph [0055]).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse which member has an outer surface connection arrangement and which member has an inner surface connection arrangement since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). 
Claims 18, 24, 25, 28, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of U.S. Patent Application Publication No. 2011/0034775 (Lozman).
		Regarding claim 18, Mark discloses a selectively lockable holding assembly (720) for a surgical access assembly, comprising: a body portion (720); an engagement barrel (724); a retaining member (726) at a distal end (738) of the body portion (see Figs. 19C and 19D); wherein the engagement barrel is positioned on a proximal end (736) of the body portion (see Figs. 19C and 19D) and configured to be selectively rotated about the body portion (see paragraph [0145]).
		Mark fails to disclose a rotation brake mounted on the engagement barrel, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion.  However, Lozman discloses a surgical access device (10), comprising: a body portion (30) and an engagement barrel (40), wherein the engagement barrel is positioned on the body portion and configured to be selectively rotated about the body portion (see Figs. 1-6 and paragraph [0046]), wherein the device further comprises a rotation brake (70) mounted on the engagement barrel, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion (see paragraph [0050], e.g.).  Regarding claims 24 and 25, Lozman discloses wherein the rotation brake locks the engagement barrel against rotation with respect to the body portion via a frictional force exerted on the body portion (see paragraph [0050] and Fig. 6) and, wherein the rotation brake locks the engagement barrel against rotation with respect to the body portion via a compressive force exerted on the body portion (see paragraph [0050] and Fig. 6). 
		It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Mark to include a rotation brake selectively operable to lock the engagement barrel against rotation with respect to the body portion as suggested by Lohman as Mark suggests that the engagement barrel be selectively rotatable (as opposed to always rotatable) relative to the body portion (see Mark, paragraph [0145]), and Lohman suggests that a rotation brake is one mechanism to make an engagement barrel be selectively rotatable about a body portion of a surgical device (see Lohman, paragraph [0050]).  As Mark does not appear to disclose a specific mechanism for making the engagement barrel selectively rotatable about the body portion, it would be obvious to modify the device of Mark to use a rotation brake as suggested by Lohman to make the engagement barrel selectively rotatable.  Alternatively, the modification would be a simple substitution of one known mechanism for making an engagement barrel selectively rotatable for another known mechanism for making an engagement barrel selectively rotatable without any unpredictable results.    
 		Regarding claim 28, Mark discloses a selectively lockable holding assembly (720) for a surgical access assembly, comprising: a body portion (720); an engagement barrel (724); a retaining member (726) at a distal end (738) of the body portion (see Figs. 19C and 19D); wherein the engagement barrel is positioned on a proximal end (736) of the body portion (see Figs. 19C and 19D) and configured to be selectively rotated about the body portion (see paragraph [0145]).
		Mark fails to disclose a rotation brake having a first member mounted on the engagement barrel and a second member rotatable attached to the first member, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion However, Lozman discloses a surgical access device (10), comprising: a body portion (30) and an engagement barrel (40), wherein the engagement barrel is positioned on the body portion and configured to be selectively rotated about the body portion (see Figs. 1-6 and paragraph [0046]), wherein the device further comprises a rotation brake (70) having a first member (72/73) mounted on the engagement barrel (see paragraph [0050]) and a second member (71) rotatably attached to the first member (member 71 can be rotated while attached to member, see paragraph [0050]), wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion (see paragraph [0050], e.g.).  Regarding claims 34 and 35, Lozman discloses wherein the rotation brake locks the engagement barrel against rotation with respect to the body portion via a frictional force exerted on the body portion (see paragraph [0050] and Fig. 6) and, wherein the rotation brake locks the engagement barrel against rotation with respect to the body portion via a compressive force exerted on the body portion (see paragraph [0050] and Fig. 6). 
		It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Mark to include a rotation brake selectively operable to lock the engagement barrel against rotation with respect to the body portion as suggested by Lohman as Mark suggests that the engagement barrel be selectively rotatable (as opposed to always rotatable) relative to the body portion (see Mark, paragraph [0145]), and Lohman suggests that a rotation brake is one mechanism to make an engagement barrel be selectively rotatable about a body portion of a surgical device (see Lohman, paragraph [0050]).  As Mark does not appear to disclose a specific mechanism for making the engagement barrel selectively rotatable about the body portion, it would be obvious to modify the device of Mark to use a rotation brake as suggested by Lohman to make the engagement barrel selectively rotatable.  Alternatively, the modification would be a simple substitution of one known mechanism for making an engagement barrel selectively rotatable for another known mechanism for making an engagement barrel selectively rotatable without any unpredictable results.    
Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, regarding claim 18, Applicant argues that Way cannot suggest a rotation brake that locks rotation of an engagement barrel relative to a body portion because Way merely discloses mating threads 26/77 that allow for relative rotation between two parts and does not allow for selective locking of the relative rotation between the two parts.  However, the examiner’s rejection does not rely on the mating threads 26/77 of Way to suggest locking of rotation of the engagement barrel relative to the body portion.  Rather, the mating threads 26/27 are relied on for showing that the engagement barrel 70 is capable of rotation relative to the body portion 30 (see paragraphs [0055] and [0057]).  The examiner is relying on the combination of elements 25, 50, and 76 to form the recited rotation brake.  
On page 8 of the Remarks, further regarding claim 18, Applicant argues that the cannula 70 of Way does not teach or suggest the claimed engagement barrel because it is not positioned on a proximal end of the body portion 30.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Way is not relied on for suggesting the engagement barrel being positioned on the proximal end of the body portion 30.  Mark is relied on for disclosing this feature.  
		On pages 8-9 of the Remarks, further regarding claim 18, Applicant argues that Way does not teach the rotation brake being arranged on the engagement barrel as the locking sleeve 50 is arranged at the handle 20, not on the engagement barrel 70.  However, the examiner is relying on the combination of elements 25, 50, and 76 as comprising the recited rotation brake, and element 76 of the rotation brake is arranged on the engagement barrel 70 (see Fig. 10, e.g.).  
 		On pages 9-10 of the Remarks, regarding claim 28, Applicant argues that Way does not teach “a second member rotatably attached to the first member”.  The examiner disagrees.  Way discloses a second member (25/50) that is rotatably attached to the first member (76) (see paragraph [0055]).
		On page 10 of the Remarks, regarding claim 21, Applicant argues the it would not be obvious to reverse which member has an outer surface connection arrangement and which member has an inner surface connection arrangement.  However, Applicant does not explain why such a modification would not be obvious as a mere reversal of parts in view of the In re Gazda case law.  Additionally, Applicant does not state how the proposed modification would render the combination of Mark and Way unsatisfactory for its intended purpose or change the principle of operation of a Mark or Way. 
		On page 10 of the Remarks, regarding claim 26, Applicant argues that Way does not teach a ferrule fixedly connected to the body portion as the alleged ferrule 25 of Way is proximal to cannula 70, and thus cannot be fixedly connected to the body portion.  However, claim 26 does not require the ferrule to be fixedly connected to the body portion such that the ferrule is distal to the engagement barrel.  Claim 26 only requires the ferrule to be fixedly connected to the body portion and element 25 is fixedly connected to element 30 (see paragraph [0044]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773